TIMOTHY L. WILLIAMS, OSB No. 034940
E-Mail: tim@rdwyer.com
Dwyer Williams Cherkoss Attorneys, P.C.
1558 SW Nancy Way, Suite 101
Bend, OR 97702
Phone: 541.617.0555
Fax: 541.617.0984

Attorneys for Plaintiff


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

BRENT MOSCHETTI,                                   Case No.

               Plaintiff,                          COMPLAINT
                                                   Personal Injury Action – Negligence – 28
       vs.                                         U.S.C. §2674; 28 U.S.C. §1346

UNITED STATES OF AMERICA,

               Defendant.


       Plaintiff ("BRENT MOSCHETTI") alleges:

                                         JURISDICTION

                                                  1.

       The claims asserted herein arise under Oregon Common Law Negligence. This Court has

original jurisdiction over this controversy pursuant to 28 U.S.C. §2674 (the United States shall be

liable, respecting the provisions of this title relating to tort claims, in the same manner and to the

same extent as a private individual under like circumstances) and 28 U.S.C. §1346(b) (civil actions

on claims against the United States, for money damages for personal injury or death caused by the

negligent or wrongful act or omission of any employee of the Government while acting within the

scope of his office or employment, under circumstances where the United States, if a private


                                                               1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 1                                              Phone: (541) 617-0555 Fax: (541) 617-0984
                                                                              tim@rdwyer.com
person, would be liable to the claimant in accordance with the law of the place where the act or

omission occurred).

                                                  2.

       Proper venue for this action is in the United States District Court for the District of Oregon

pursuant to 28 U.S.C. §1346(b)(1) because a substantial part of the acts or omissions giving rise

to the controversy occurred in Oregon.

                                             PARTIES

                                                  3.

       At all times material, BRENT MOSCHETTI was and is a resident of Madras, Jefferson

County, Oregon.

                                                  4.

       At all times material, Defendant UNITED STATES OF AMERICA was acting by and

through the U.S. DEPARTMENT OF JUSTICE, FEDERAL BUREAU OF INVESTIGATION

(hereinafter referred to as “the FBI”), and had working for it employees, officers, or agents who,

at all times material, were working within the course and scope of their office or employment and

were under the control, or right of control, of Defendant. All acts attributed to Defendant as alleged

below were performed by and through said persons.

                                                  5.

       Defendant has been given proper and timely notice of this claim for damages pursuant to

28 USC, Chapter 171. Said notice was made within two years after the date of injury.

                                                  6.

       Defendant responded to the notice of this claim by letter dated June 23, 2020 that it denies

liability for the same. Filing of this action is therefore timely, pursuant to 28 U.S.C. § 2675(a).




                                                               1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 2                                              Phone: (541) 617-0555 Fax: (541) 617-0984
                                                                              tim@rdwyer.com
                                    CLAIM FOR RELIEF

                                          (Negligence)

                                                7.

       At all times material, a gentleman known by the name of Mark R. Procopio was an

employee or agent of the FBI (hereinafter referred to as “Defendant’s agent”).

                                                8.

       At all times material, Defendant’s agent was acting within the course and scope of his

employment or agency of Defendant.

                                                9.

       At all times material, Defendant’s agent was driving a 2018 Ford Explorer SUV.

                                               10.

       At all times material, BRENT MOSCHETTI was the operator of a 2006 Harley-Davidson

motorcycle.

                                               11.

       At all times material, Highway 97 was and is a public road running generally north-south

in Madras, Jefferson County, Oregon.

                                               12.

       At all times material, NE Chestnut Street was and is a public road running generally east-

west in Madras, Jefferson County, Oregon.

                                               13.

       At all times material, NE Chestnut Street exists on the east side of Highway 97 and forms

a T-intersection with Highway 97.

                                               14.

       At all times material, the intersection of NE Chestnut Street and Highway 97 is controlled

with a stop sign for eastbound traffic on NE Chestnut Street.



                                                                1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 3                                               Phone: (541) 617-0555 Fax: (541) 617-0984
                                                                               tim@rdwyer.com
                                                 15.

       At all times material, northbound traffic on Highway 97 do not have a traffic control device

at the intersection of NE Chestnut Street and Highway 97, and therefore has the right of way at

that intersection relative to traffic entering the intersection from NE Chestnut Street.

                                                 16.

       On or about September 10, 2018, at approximately 2:56 p.m., BRENT MOSCHETTI was

riding his motorcycle northbound on Highway 97 in Madras, Oregon, behind a CenturyLink

service vehicle. At the same time, Defendant’s agent was driving his Ford Explorer westbound on

NE Chestnut Street in Madras, Oregon. As the CentryLink service vehicle slowed and made a

signaled right turn onto NE Chestnut Street, BRENT MOSCHETTI slowed his motorcycle. After

the CentryLink vehicle exited Highway 97, BRENT MOSCHETTI continued northbound on

Highway 97 through the intersection. At the same time, Defendant proceeded from the stop sign

at NE Chestnut Street, across the northbound lane of travel of Highway 97, and directly in front of

BRENT MOSCHETTI’s motorcycle. As a result, BRENT MOSCHETTI did not have time to

avoid, or otherwise stop short of Defendant’s SUV, causing him to collide into the driver’s side of

the SUV and be thrown from his motorcycle. Said collision caused BRENT MOSCHETTI’s

injuries and damages as alleged herein, all of which were reasonably foreseeable.

                                                 17.

       At all times material, Defendant is vicariously liable for any negligent acts of Defendant’s

agent as alleged herein.

                                                 18.

       Defendant’s agent was negligent in one or more of the following particulars, each of which

created a foreseeable and unreasonable risk of injury to BRENT MOSCHETTI:

(a)    In driving at a speed greater than reasonable and prudent under the circumstances then and

       there existing (negligence per se, ORS 811.100);




                                                               1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 4                                              Phone: (541) 617-0555 Fax: (541) 617-0984
                                                                              tim@rdwyer.com
(b)    In impeding and/or blocking the normal and reasonable movement of traffic upon Highway

       97 (negligence per se, ORS 811.130);

(c)    In failing to yield the right of way to BRENT MOSCHETTI’s motorcycle while it was in

       the intersection, or otherwise approaching so close as to constitute an immediate hazard

       during the time he was moving across or within the intersection (negligence per se, ORS

       811.260(15); ORS 811.265);

(d)    In entering the intersection when there was not sufficient space to accommodate his vehicle

       without obstructing the passage of northbound traffic upon Highway 97 (negligence per

       se, ORS 811.290);

(e)    In attempting to turn left onto Highway 97 when said movement could not be made with

       reasonable safety (negligence per se, ORS 811.335);

(f)    In preventing BRENT MOSCHETTI from full use of the northbound lane of Highway 97

       (negligence per se, ORS 811.385);

(g)    In failing to keep a proper lookout;

(h)    In failing to keep proper control of his vehicle; and

(i)    In failing to drive at a speed that is reasonable and prudent under the circumstances.

                                                19.

       At all times material, BRENT MOSCHETTI had a bodily condition of his spine that made

him more susceptible to injury than a person in normal health, and he suffered injury as a result of

that condition.

                                                20.

       As a result of the negligence of Defendant’s agent, BRENT MOSCHETTI sustained the

following injuries and noneconomic damages, all of which were reasonably foreseeable, and some

of which are permanent:




                                                               1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 5                                              Phone: (541) 617-0555 Fax: (541) 617-0984
                                                                              tim@rdwyer.com
(a)    Damage to the muscles, ligaments, tendons, nerves, and other soft tissue of the legs, right

       shoulder, chest, and left hand;

(b)    Open displaced fracture of the shaft of the right femur, requiring surgery and resulting in a

       permanent limp;

(c)    Closed displaced intertrochanteric fracture of the right femur, requiring surgery and

       resulting in a permanent limp;

(d)    Closed fracture of proximal end of the right fibula;

(e)    Acute blood loss anemia;

(f)    Symptomatic activation of previously asymptomatic degenerative changes in thoracic and

       lumbar spine;

(g)    Atelectasis;

(h)    Multiple lacerations;

(i)    Multiple abrasions;

(j)    Multiple contusions and bruises;

(k)    Pain, discomfort, and suffering; and

(l)    Inconvenience and interference with usual and everyday activities, apart from gainful

       employment;

All to BRENT MOSCHETTI’s noneconomic damage in an amount determined by the jury to be

fair and reasonable, but not to exceed the sum of $600,000.

                                                21.

       As a result of the negligence of Defendant’s agent, BRENT MOSCHETTI sustained the

following economic damages, all of which were reasonably foreseeable:

(a)    Reasonable and necessary medical expenses to date in the approximate sum of

       $148,988.08;




                                                              1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 6                                             Phone: (541) 617-0555 Fax: (541) 617-0984
                                                                             tim@rdwyer.com
(b)      Future reasonable and necessary medical, therapeutic, and other health care expenses in an

         amount to be determined at the time of trial, but for the purposes of giving notice to

         Defendant, estimated to be $25,000; and

(c)      Property damage in the approximate sum of $8,919;

All to BRENT MOSCHETTI’s economic damage in an amount determined by the jury to be fair

and reasonable, but not to exceed the sum of $182,907.08.

                                                22.

         BRENT MOSCHETTI gives notice that his medical bills incurred to date are slightly

higher than that alleged above, on account of having had continued medical care since the date the

applicable tort claim notice was filed. However, as this amount is expected to continue to change

with time, BRENT MOSCHETTI has used the figures applicable at the time of service of the

subject tort claim notice, and plans to amend upward the medical expenses incurred, as well as

amend downward the future medical expenses expected, to conform to the proof shortly before

trial.

         WHEREFORE, Plaintiff BRENT MOSCHETTI prays for relief from the Court as

follows:

      1. Assume jurisdiction in this matter over Plaintiff BRENT MOSCHETTI's claims;

      2. Award Plaintiff BRENT MOSCHETTI judgment against Defendant for noneconomic

         damage in an amount determined by the jury to be fair and reasonable, but not to exceed

         the sum of $600,000;

      3. Award Plaintiff BRENT MOSCHETTI judgment against Defendant for economic damage

         in an amount determined by the jury to be fair and reasonable, but not to exceed the sum

         of $182,907.08;

      4. Award Plaintiff BRENT MOSCHETTI his costs and disbursements incurred herein; and

      5. Award Plaintiff BRENT MOSCHETTI any other relief the Court deems appropriate.


                                                              1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 7                                             Phone: (541) 617-0555 Fax: (541) 617-0984
                                                                             tim@rdwyer.com
     Dated: July 26, 2020.

                             DWYER WILLIAMS CHERKOSS
                             ATTORNEYS, P.C.



                             By:
                                   Tim Williams, OSB No. 034940
                                   Attorneys for Plaintiff
                                   Trial Attorney: Same




                                   1558 SW Nancy Way, Suite 101, Bend, OR 97702
COMPLAINT – Page 8                  Phone: (541) 617-0555 Fax: (541) 617-0984
                                                  tim@rdwyer.com
